EXHIBIT 10.1

 

FORM OF PURCHASE AGREEMENT

 

August 5, 2004

 

ISTA Pharmaceuticals, Inc.

15279 Alton Parkway, Suite 100

Irvine, CA 92618

 

Ladies and Gentlemen:

 

The undersigned,              (the “Investor”), hereby confirms its agreement
with you as follows:

 

1.    This Purchase Agreement (the “Agreement”) is made as of August 5, 2004
between ISTA Pharmaceuticals, Inc., a Delaware corporation (the “Company”), and
the Investor.

 

2.    As of the Closing (as defined below) and subject to the terms and
conditions hereof, the Company and the Investor agree that the Investor will
purchase from the Company and the Company will issue and sell to the Investor
             shares of common stock (the “Shares”) of the Company, for a
purchase price of $8.50 per share, or an aggregate purchase price of
$            . The Investor acknowledges that the offering of the Shares is not
a firm commitment underwriting.

 

3.    The completion of the purchase and sale of the Shares shall occur at a
closing (the “Closing”) which is expected to occur on or about August 11, 2004.
After the execution of this Agreement by the Investor, the Investor shall remit
to the Company by wire transfer to the account designated by the Company in this
Agreement the amount of funds equal to the aggregate purchase price of the
Shares. Unless otherwise requested by the Investor and agreed to by the Company,
the Shares purchased by the Investor will be delivered by electronic book-entry
at The Depository Trust Company (“DTC”), registered in the Investor’s name and
address as set forth below, and will be released by U.S. Stock Transfer
Corporation, the Company’s transfer agent (the “Transfer Agent”), to the
Investor at the Closing. After the execution of this Agreement by the Investor,
the Investor shall direct the broker-dealer at which the account or accounts to
be credited with the Shares are maintained to set up a deposit/withdrawal at
custodian (“DWAC”) instructing the Transfer Agent to credit such account or
accounts with the Shares.

 

4.    The offering and sale of the Shares are being made pursuant to the
Registration Statement and Prospectus (as such terms are defined below). The
Investor acknowledges that the Company intends to enter into subscription
agreements in substantially the same form as this Agreement with certain other
investors and intends to offer and sell (“Offering”) up to 2,500,000

 

1



--------------------------------------------------------------------------------

shares of its common stock pursuant to the Registration Statement and
Prospectus. In the event the Company does not receive funds from investors for
the purchase of at least 1,250,000 shares of common stock of the Company (the
“Minimum Shares”), the Offering will terminate and any funds received by the
Company will be returned promptly to such investors (including any funds
received from Investor intended for its purchase of the Shares). In the event
the Offering terminates for the above reason (or for any other reason), this
Agreement shall automatically terminate without notice and without liability to
any party.

 

5.    The Company shall deliver to the Investor and file with the Securities and
Exchange Commission (the “Commission”) a prospectus and prospectus supplement
(collectively the “Prospectus”) with respect to the Registration Statement
reflecting the offering of the Shares in conformity with the Securities Act (as
defined below), including Rule 424(b) thereunder. The Investor agrees that such
Prospectus may be delivered to it in electronic form.

 

6.    The Company intends to enter into a Placement Agency Agreement (the
“Placement Agency Agreement”) with Banc of America Securities LLC, Thomas Weisel
Partners LLC, Lazard Frères & Co. LLC and C.E. Unterberg, Towbin LLC who will
act as placement agents with respect to the Offering and receive a fee in
connection with the sale of the Shares. A copy of the Placement Agency Agreement
is available upon request. In the event the Placement Agency Agreement is
terminated on or prior to the Closing, the Company shall have the right
immediately upon written notice to Investor to terminate this Agreement without
liability to Investor. In such event, the Company shall promptly return any
funds received from the Investor intended for its purchase of the Shares.

 

7.    The Company hereby makes the following representations, warranties and
covenants to the Investor:

 

(a)    Each of the Company and the Subsidiaries (as defined below) is an entity
duly incorporated or otherwise organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted.
Neither the Company nor any Subsidiary is in violation of any of the provisions
of its respective certificate or articles of incorporation, bylaws or other
organizational or charter documents, except where such violation would not,
individually or in the aggregate, have a material adverse effect on the
business, properties, financial condition or results of operations of the
Company and the Subsidiaries, taken as a whole, from that set forth in the
Registration Statement and the Prospectus (exclusive of any amendments or
supplements thereto subsequent to the date of this Agreement) or materially
impair the Company’s ability to perform its obligations under this Agreement (a
“Material Adverse Effect”). For purposes of this Agreement, (i) “Subsidiary”
means any Person organized in the United States in which the Company directly or
indirectly owns 50% or more of the capital stock or holds 50% or more of the
equity or similar interest and (ii) “Person” means an individual or corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
subdivision thereof) or other entity of any kind.

 

(b)    The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out

 

2



--------------------------------------------------------------------------------

its obligations hereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereunder
have been duly authorized by all necessary action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. This Agreement has been (or upon delivery will be) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except as may be limited by
any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity.

 

(c)    The execution, delivery and performance of this Agreement by the Company
and the consummation by the Company of the transactions contemplated hereby do
not and will not (i) conflict with or violate any provision of the Company’s or
any Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, or (ii) subject to obtaining the Required
Approvals (as defined below), conflict with, or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company or a Subsidiary is subject
(including federal and state securities laws and regulations) and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject, or by which any property or asset of the Company or a
Subsidiary is bound or affected, except in each case, such as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

(d)    Neither the Company nor any Subsidiary is required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of this Agreement, other than (i) the
required filing of the Prospectus, (ii) applicable state securities law filings,
(iii) the filing of the listing application with the Nasdaq National Market, and
(iv) in all other cases, where the failure to obtain such consent, waiver,
authorization or order, or to give such notice or make such filing or
registration would not, individually or in the aggregate, have a Material
Adverse Effect (collectively, the “Required Approvals”).

 

(e)    The Shares are duly authorized and, when issued and paid for in
accordance with the terms hereof, will be duly and validly issued, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of first
refusal (“Liens”). The Company has reserved a sufficient number of duly
authorized shares of common stock to issue all of the Shares. At the Closing,
the Shares shall have been listed for quotation on the Nasdaq National Market
(the “Trading Market”).

 

(f)    The Company’s Registration Statement on Form S-3 (File No. 333-114815)
(including all information or documents incorporated by reference therein, the

 

3



--------------------------------------------------------------------------------

“Registration Statement”) was declared effective by the Commission on May 18,
2004. The Registration Statement is effective on the date hereof and the Company
has not received notice that the Commission has issued or intends to issue a
stop order with respect to the Registration Statement or that the Commission
otherwise has suspended or withdrawn the effectiveness of the Registration
Statement, either temporarily or permanently, or intends or has threatened in
writing to do so. The “Plan of Distribution” section in the Registration
Statement describes the issuance and sale of the Shares. The Registration
Statement, as of the time it was declared effective, and any amendments or
supplements thereto, and any prospectus included therein complied, and the
Prospectus complies, in all material respects with the requirements of the
Securities Act of 1933, as amended (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended (the ‘Exchange Act”) and the rules and
regulations of the Commission promulgated thereunder, as applicable, and none of
such Registration Statement or any such Prospectus contains or, at the time of
filing with the Commission contained any untrue statement of material fact or
omits or, at the time of filing with the Commission, omitted to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The offering, sale and issuance of the Shares to the Investor are
registered under the Securities Act by the Registration Statement. The Shares
are being issued as described in the Registration Statement.

 

(g)    The representations and warranties of the Company set forth in Section
7(a)-(f) shall survive the Closing for a period of twelve (12) months from the
Closing.

 

(h)    The Company shall (i) before the Trading Market opens on the next trading
day after the date hereof (but not before the date the Company has received
commitments to purchase the Minimum Shares), issue a press release, disclosing
all material aspects of the transactions contemplated hereby and (ii) make such
other filings and notices in the manner and time required by the Commission with
the respect to the transaction contemplated hereby. The Company shall not
identify the Investor by name in any press release or public filing, or
otherwise publicly disclose the Investor’s name, without the Investor’s prior,
written consent, unless required by law or the rules and regulations of any
self-regulatory organization which the Company or its securities are subject.

 

8.    The Investor hereby makes the following representations, warranties and
covenants to the Company:

 

(a)    On the date hereof and at the Closing, the Investor, together with its
affiliates (as that term is defined under Rule 405 of the Securities Act), does
not beneficially own 5% or more of the common stock of the Company. The Investor
represents that it has received the Prospectus prior to or in connection with
its receipt of this Agreement. The Investor in connection with its decision to
purchase the Shares relied only upon the Prospectus and the documents
incorporated by reference therein, and the representations and warranties of the
Company contained herein.

 

4



--------------------------------------------------------------------------------

(b)    The Investor, together with its affiliates (as that term is defined under
Rule 405 of the Securities Act), has not, prior to the date of this Agreement,
sold, offered to sell, solicited offers to buy, disposed of, loaned, pledged or
granted any right with respect to (collectively, a “Disposition”), the Shares
purchased in the Offering. Such prohibited hedging or other transactions would
include, without limitation, effecting any short sale or having in effect any
short position (whether or not such sale or position is against the box and
regardless of when such position was entered into) or any purchase, sale or
grant of any right (including, without limitation, any put or call option) with
respect to the Shares purchased in the offering made by the Prospectus.

 

(c)    The Investor shall not issue any press release or make any other public
announcement relating to this Agreement unless (i) the content thereof is
mutually agreed to by the Company and the Investor, or (ii) the Investor is
advised by its counsel that such press release or public announcement is
required by law.

 

(d)    The Investor has the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution and delivery of this
Agreement by the Investor and the consummation by it of the transactions
contemplated hereunder have been duly authorized by all necessary action on the
part of the Investor. This Agreement has been duly executed by the Investor and,
when delivered in accordance with the terms hereof, will constitute the valid
and binding obligation of the Investor enforceable against the Investor in
accordance with its terms, except as may be limited by any bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

(e)    The Investor understands that nothing in this Agreement or any other
materials presented to the Investor in connection with the purchase or sale of
the Shares constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax or investment advisors as it, in its sole discretion,
deems necessary or appropriate in connection with its purchase of the Shares.

 

9.    Performance of the parties’ respective obligations hereunder shall be
subject to the following conditions:

 

(a)    The Investor’s obligation to purchase the Shares will be subject to the
accuracy of the representations and warranties made by the Company in Section 7
hereof as of the Closing.

 

(b)    The Company’s obligation to sell and issue to the Investor the Shares
will be subject to the accuracy of the representations and warranties made by
the Investor in Section 8 hereof as of the Closing. In addition, the obligations
of the Company hereunder are subject to no change or development involving a
prospective change, in the condition, financial or otherwise, or in the
earnings, business or operations of the Company and its Subsidiaries, taken as a
whole,

 

5



--------------------------------------------------------------------------------

from that set forth in the Registration Statement and the Prospectus (exclusive
of any amendments or supplements thereto subsequent to the date of this
Agreement) that, in the Company’s judgment, is a Material Adverse Effect
occurring on or prior to the Closing.

 

10.    This Agreement shall be governed by, and construed in accordance with,
the internal laws of the State of New York, without giving effect to the
principles of conflicts of law.

 

11.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

[Remainder of page intentionally left blank.]

 

6



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Name of Investor:                                 
                                   

 

By:                                      
                                                           

 

Print Name:                                  
                                              

 

Title:                                    
                                                         

 

Address:                                    
                                                   

 

                                                                               
                         

 

                                                                               
                         

 

Tax ID No.:                                
                                                

 

Contact Name:                                 
                                         

 

Telephone:                                  
                                                

 

Name in which book-entry should be made (if different):

 

                                                                               
                         

 

AGREED AND ACCEPTED:

 

ISTA Pharmaceuticals, Inc.

a Delaware corporation

 

By:_______________________________________________

Name:

Title:

 

7



--------------------------------------------------------------------------------

ISTA Pharmaceuticals, Inc. hereby directs that the purchase price for the Shares
of common stock being sold to the Investor pursuant to the Purchase Agreement be
wired to the following account:

 

Bank:

*

ABA#

Credit to:

Account No.

Re: ISTA Pharmaceuticals, Inc.

 

*Complete address, if needed:

 

8